Citation Nr: 9904805	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-20 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia





THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for the postoperative residuals of left knee 
meniscectomies, currently evaluated as 10 percent disabling 





ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran has reported active service from June 1978 to 
June 1981 and June 1988 to July 1994.  This matter came 
before the Board of Veterans' Appeals (Board) from an 
original rating decision granting service connection for the 
postoperative residuals of left knee meniscectomies, from the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This rating decision granted service connection for the 
postoperative residuals of left knee meniscectomies at a 
noncompensable evaluation.  The Board notes that in a similar 
procedural scenario, the United States Court of Veterans 
Appeal (Court), in the recent opinion issued in Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999) held, in 
part, that the RO never issued a statement of the case (SOC) 
concerning an issue, as the document adding that issue to the 
appeal "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Slip op. at 17, emphasis in the original.  The Board 
had concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  The Court remanded the matter to the 
Board for the issuance of a SOC, which would thereby give the 
appellant another opportunity to file a timely substantive 
appeal.  

In this case, the appellant did file a timely substantive 
appeal concerning the rating to be assigned for the 
postoperative residuals of left knee meniscectomies, and the 
SOC did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of a noncompensable percent disability 
evaluation.  The appellant's timely substantive appeal 
clearly indicated that he knew that the appeal was from the 
RO's initial assignment of a zero percent rating for the 
postoperative residuals of left knee meniscectomies.  The 
Board observes that the Court, in Fenderson, did not specify 
a formulation of the issue that would be satisfactory, but 
only distinguished the situation of filing a notice of 
disagreement (NOD) following the grant of service connection 
and the initial assignment of a disability evaluation from 
that of filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher disability 
evaluation for his service-connected left knee disability.  
Consequently, the Board sees no prejudice to the veteran in 
either the RO's characterization of the issue or in the 
Board's characterization of the issue as one of entitlement 
to the assignment of a higher disability evaluation for the 
postoperative residuals of left knee meniscectomies.  See 
Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a 
re-characterization of the issue in a new SOC.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Veterans Appeals (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The postoperative residuals of left knee meniscectomies 
are manifested primarily by subjective complaints of pain; 
without evidence of limitation of motion, swelling, 
tenderness, ligamentous laxity, soft tissue abnormalities or 
other findings productive of more than slight disability.


CONCLUSION OF LAW

The criteria for the assignment of a higher disability 
evaluation for the postoperative residuals of left knee 
meniscectomies are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R.  Part 4, including §§ 4.7, 4.40, 4.45, 
Diagnostic Code 5259 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for the 
assignment of a higher disability evaluation for his 
service-connected disability within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  The veteran maintains that 
the current disability evaluation does not adequately reflect 
the true severity of his disability.  He alleges that his 
knee is painful and limits his activities.  When a claimant 
is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).

Review of the veteran's medical history, in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1998) shows that the service medical 
records disclose the veteran underwent a left medial 
meniscectomy in September 1992 and again in March 1994.  A 
May 1995 rating decision granted service connection for 
residuals of meniscectomies of the left knee at a 
noncompensable evaluation, effective from July 1994.  An 
April 1996 rating decision assigned to 10 percent rating, 
effective from July 1994.  

The veteran was scheduled and did not report to a November 
1998 VA examination.  While VA has a statutory duty to assist 
the veteran in developing evidence pertinent to a well-
grounded claim, the veteran also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist 
is not a one-way street.  See Wood v. Derwinski, 1 Vet.App. 
190 (1991).  It is incumbent upon a veteran to submit to VA 
examinations when applying for a VA benefit, especially in 
instances, such as in this case, where the examination is 
essential to assessing the current severity of his service-
connected disability.  38 C.F.R. § 3.326 (1998).

In Olson v. Principi, 3 Vet.App. 480 (1992) the veteran 
failed to report for scheduled examinations.  In that case, 
the Court reiterated that the duty to assist is not always a 
one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.  Where a veteran fails to 
report for a scheduled examination, and does not provide VA 
with a justifiable excuse for his absence (examples of good 
cause cited in the regulation have not been asserted in this 
appeal), or make an attempt to reschedule, the benefit shall 
be denied because there remains no adequate means of 
effectively rating the service-connected disability.  See 38 
C.F.R. §§ 3.326, 3.327, 3.655  (1998); Dusek v. Derwinski, 2 
Vet.App. 519 (1992).

The regulations clearly provide that it is the obligation of 
a claimant to report for an examination when requested, 38 
C.F.R. § 3.326(a) (1998).  The Board finds that such lack of 
cooperation goes to the credibility of the evidence of 
record, and that is a matter upon which  the Court has 
clearly held that the Board must rule.  Gilbert  v. 
Derwinski, 1 Vet.App. 49 (1990).  As a result, the VA is 
forced to rely upon the available evidence to determine 
whether an increased disability rating is warranted.  38 
C.F.R. § 3.655(b) (1998).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The RO rated this disability under Diagnostic Code 5259, 
which refers to removal of semilunar cartilage of the knee.  
The regulation provides a 10 percent rating for symptomatic 
removal of the semilunar cartilage.  The February 1996 VA 
examination report includes findings, which may be 
manifestations of symptomatic removal of the semilunar 
cartilage.  For example, pain was reported and the X-ray 
study revealed evidence of knee joint effusion.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1998).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1998), which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the disability in that case -- scarring -- warranted 10 
percent evaluations under three separate diagnostic codes, 
none of which provided that a veteran may not be rated 
separately for the described conditions.  Therefore, the 
conditions were to be rated separately under 38 C.F.R. § 4.25 
unless they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id., at 262.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.  Inservice magnetic resonance imaging (MRI) 
performed in January 1994, noted osteophyte formation and the 
most recent X-ray performed by the VA in February 1996, noted 
degenerative changes.  Thus, in addition to considering 
whether an increased evaluation for the residuals of an 
injury to the veteran's left knee is warranted under 
Diagnostic Code 5010-5003, the Board will also analyze 
whether compensable evaluations are warranted for any other 
manifestations that may be rated under Diagnostic Codes, 
5256, 5257, 5258, 5259, 5261, 5262, and 5263.

The normal range of motion of the knee is 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. Part 4, Plate 
II (1998).  In every instance where the schedule does not 
provide a zero percent evaluation for a particular diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements of a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).  

The veteran has repeatedly complained of pain and, at the VA 
examination, he reported that he has weakness, instability, 
locking, and swelling.  The most recent evidence of record, a 
February 1996 VA examination report, shows no swelling.  
There was a slight left knee genu varum, but he was able to 
squat to nearly full range without discomfort.  The 
McMurray's sign was negative.  The Apley's restriction and 
compression tests were negative bilaterally.  The patella-
grinding test was equivocal on the left and negative on the 
right.  

The veteran's left knee disability cannot be rated under DC 
5256, as it does not exhibit ankylosis.  Ankylosis is defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  He cannot be rated under DC 5258, as 
his disability does not involve dislocated semilunar 
cartilage, or objective evidence of "locking".  

The RO also considered Diagnostic Code 5257, which refers to 
instability.  Under this diagnostic code, slight recurrent 
subluxation or lateral instability is reflected by a 10 
percent disability rating and moderate recurrent subluxation 
or lateral instability is indicative of a 20 percent 
disability evaluation.  A 30 percent rating is for severe 
impairment.  However, the veteran does not have instability 
of his left knee.  The February 1996 VA examination report 
shows that there was no laxity of the cruciate or collateral 
ligaments.  Therefore, a separate 10 percent rating is not 
warranted under DC 5257. 

For limitation of motion of the leg, Diagnostic Code 5260 
provides a 10 percent rating where flexion is limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent to 15 degrees.  Diagnostic Code 5261 provides a 10 
percent rating where extension of the leg is limited to 10 
degrees, 20 percent where limited to 15 degrees, 30 percent 
when limited to 20 degrees and 40 percent when limited to 30 
degrees.  However, the limitations of flexion and extension 
reported at the February 1996 VA examination support only a 
noncompensable rating under DC 5260 and DC 5261.  The VA 
examination report shows that knee extension was 0 degrees 
and flexion was 140 degrees.  The disability cannot be rated 
under DC 5262, as it does not involve impairment of the tibia 
or fibula, or DC 5263, as it does not involve genu 
recurvatum.

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), which addresses 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 
in reaching its conclusion in this case.  The functional loss 
due to pain, however, is adequately covered by the 10 percent 
under DC 5259.  The VA examination report showed that he 
could squat without discomfort.  Further, there was no 
evidence of soft tissue swelling or increased heat around the 
left knee.  Any limitation of motion due to pain is not of 
such a degree as to warrant as separate compensable rating 
under Diagnostic Codes 5260 or 5261, as discussed above.  

As the veteran underwent surgery during service the Board has 
also considered whether the surgical scars warrant separate 
compensable evaluations.  Residual superficial scarring 
resulting from the injury must be poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating.  38 C.F.R. Part 4, 
§ 4.117, Diagnostic Codes 7803, 7804 (1998).  Scars, other 
than disfiguring facial scars, residuals of second or third 
degree burns, or scars that are poorly nourished, etc., are 
rated on limitation of function of the part affected.  
38 C.F.R. § 4.118, Part 4, Diagnostic Code 7805 (1998).  The 
record as a whole does not show that the post surgical scars 
are productive of any significant functional impairment, nor 
otherwise disabling.  The claims file does not indicate that 
the veteran has ever complained of scarring residuals.  As 
the scars have not been shown to result in functional 
limitation of the left knee, a separate rating is not 
warranted.  See Esteban, supra.

The veteran is competent to report pain in his knee.  These 
complaints of pain do not exceed the criteria for the current 
10 percent rating.  He has not identified instability or any 
functional limitation which would warrant a higher rating 
under any applicable rating criteria.  Further, the objective 
findings of a trained medical professional are substantially 
more probative in determining whether any of the applicable 
criteria for a higher rating have been met.  In this case, 
the X-rays showed moderate degenerative changes and joint 
effusion, while direct examination revealed slight genu 
varum.  Neither pain nor any other factor limited knee motion 
and there was no instability.  These findings do not 
approximate any applicable criteria for a higher rating.  
38 C.F.R. § 4.7 (1998).  Consequently, the preponderance of 
evidence is against the claim for a higher rating.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

The assignment of a higher disability evaluation for the 
postoperative residuals of left knee meniscectomies is 
denied.

		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

